Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to recite “determining that a connection request has not been received in response to transmitting the random access response message; transmitting, to the UE, a signal indicating the UE to select a different random access resource; and receiving, at a second uplink transmission power on the different random access resource, a retransmitted connection request based at least in part on determining that the connection request has not been received in response to transmitting the random access response message, wherein the second uplink transmission power is ramped up from the first uplink transmission power, and wherein the retransmission is in accordance with a maximum retransmission number associated with the random access preamble or connection request.”  Independent claims 13, 25 and 28 have been amended to include similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Hwang et al. (US 2016/0302080) discloses receiving a retransmitted random access preamble at a second uplink transmission power, wherein the second uplink transmission power is ramped up from a first uplink transmission power (“When the MTC device 100 does not properly receive Msg 4 until a contention resolution timer expires (case B: failure of Msg 4 reception), the MTC device 100 may reconfigure the repetition level (S220)” – See [0218]; “Next, the MTC device 100 may repeatedly retransmit the random access preamble according to the reconfigured repetition level (S230)” – See [0220]; See also Fig. 11; The UE retransmits the random access preamble in step S230 of Fig. 13.  The base station receives the retransmitted random access preamble, wherein the retransmitted preamble “For example, parameter "preambleTransMax" denotes the total number of (re)transmissions of the PRACH preamble and may be configured in the MTC device through a higher-layer signal from the eNodeB” – See [0155]).  Hwang does not teach “determining that a connection request has not been received in response to transmitting the random access response message.”  Furthermore, Hwang teaches that the retransmitted message is a random access preamble, not a connection request as presently recited in claim 1.  Thus, Hwang further does not teach a retransmitted connection request being transmitted/received with a second uplink transmission power that is ramped up from the first uplink transmission power, wherein the retransmitted connection request is further transmitted on a different random access resource than the first random access resource on which a random access preamble was initially received.
Pan et al. (US 2020/0037297) teaches transmitting a signal to the UE indicating the UE to select a different random access resource (“In a further example, the best WTRU RX beam may indicate a set of best WTRU TX beams. In an example, the set of best WTRU TX beams may be a beam set Q. The WTRU may need to send a preamble by sweeping this beam set Q of WTRU TX beams one at a time at time x+nc where n is a positive integer. Such a beam set may be predefined, via a master information block (MIB)/SIB or via a configuration” – See [0193]; The base station transmits a MIB (signal) to the UE, indicating that the UE should select different random access resources (e.g., beams) by performing beam sweeping when transmitting the random access preamble).  However, Pan does not teach “determining that a connection request has not been received in response to transmitting the random access response message.”  Nor does Pan teach a retransmitted connection request being transmitted/received with a second uplink transmission power that is ramped up from the first uplink transmission power, wherein the retransmitted connection request is further transmitted on a different 
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, Claims 1-30 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478